Citation Nr: 1518765	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-41 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the disability evaluation from 20 percent to 10 percent effective May 1, 2009 through November 9, 2010, for a service-connected cervical spine disability was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  

In August 2011, a rating decision restored the 20 percent rating; however the restoration was only effective from November 9, 2010.  Therefore, the period from May 1, 2009 to November 9, 2010 is still on appeal.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO reduced the rating for the Veteran's cervical spine disability from 20 percent disabling to 10 percent effective May 1, 2009.

2.  The 20 percent rating had been in effect since November 26, 2006, which was less than 5 years.

3.  The probative evidence at the time of the rating reduction demonstrated that the Veteran's cervical spine disability had improved to cervical flexion of 55 degrees, and combined range of motion of 238 degrees.  

4.  In an August 2011 rating decision, the RO restored the 20 percent rating effective November 9, 2010.



CONCLUSION OF LAW

The reduction of the disability evaluation from 20 percent to 10 percent effective May 1, 2009 to November 9, 2010, for a service-connected cervical spine disability was proper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board notes that VCAA does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2014). 

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in an October 2008 letter.

Also, the Veteran was afforded the opportunity for a hearing.  While he originally indicated on his VA Form 9 substantive appeal that he wished to have a hearing, he later in June 2012 stated that he wished to withdraw his request for a hearing.  Thus, the duties to notify and assist have been met.
Analysis

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

Having determined above that the Veteran received proper notice of the proposal to reduce his cervical spine disability rating, the Board notes that the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) (b).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 

In this case the Veteran's 20 percent rating for a cervical spine disability was assigned from November 26, 2006 to May 1, 2009.  See Brown v. Brown , 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Therefore, the requirements pertaining to reductions of ratings that have been in effect for at least five years are not applicable.  38 C.F.R. § 3.344(a),(b).  However, analysis of whether material improvement found will be maintained under the ordinary conditions of life must still be conducted.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993). 

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating. 38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 420; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2014). 

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire cervical spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dorland's Illustrated Medical Dictionary, 32nd Ed., 94, 
(c) 2012.

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10 percent: Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2014).

In the instant case, in November 2006 the Veteran was afforded a VA examination to determine the current severity of his cervical spine disability.  He related daily pain in his neck rated eight out of ten and a cracking and popping sensation when turned his head.  He had no weakness, stiffness, fatigability, or decrease in endurance.  He rarely experienced a flare up.  Upon examination he had no palpable spasm or evidence of weakness or tenderness to palpitation.  Posture was normal.  Range of motion was flexion to 20 degrees with pain starting at 20 degrees.  Extension was to 10 degrees with pain starting at 10 degrees.  Left lateral flexion was to 10 degrees with pain.  There was no change with repetition.  Left rotation was to 10 degrees with pain beginning at 10 degrees and no change with repetition.  Right rotation was to 25 degrees with pain and no change upon repetition.  Right lateral flexion measurements were not given.  

In November 2007, the Veteran was seen for a VA examination to assess the current severity of his cervical spine disability and determine if a rating reduction was warranted.  The Veteran described a constant moderate ache in his neck.  There was a history of fatigue, decreased motion, stiffness, weakness and pain, but no history of flare-ups.  There were no incapacitating episodes in the past 12 months and no limitation on walking.  The examiner found that the entire spine head had normal curvature and posture was normal.  The Veteran's gait was normal and there were no muscle spasms, tenderness, or guarding.  No ankylosis was observed.  Cervical spine range of motion was 55 degrees of flexion without pain, extension was to 38 degrees without pain; lateral bending to the right was to 30 degrees without pain and lateral bending to the left was to 25 degrees without pain.  Rotation to the right was to 45 degrees without pain and rotation to the left was to 45 degrees without pain.  With repetition of all of the cervical motions there was no loss of motion secondary to pain, weakness or lack of endurance.  The examination noted considerable improvements since the last examination, which was conducted in November 2006, with regards to range of motion.  The examiner noted that there were effects on daily activities include a moderate effect on exercise, sports and recreation, and a mild effect on chores and traveling.  There was no effect on shopping, feeding, bathing, dressing, toileting, or grooming.  He had no associated neurological symptoms.  

In October 2008, the Veteran was sent a proposed rating decision, which proposed to decrease his rating from 20 to 10 percent based on the November 2007 examination.  Along with the rating he was sent a letter notify him he had 60 days to submit additional evidence.  The Veteran did not submit any evidence.

In February 2009, a rating decision decreased his evaluation of his cervical spine disability to 10 percent effective May 1, 2009.  

In December 2009, the Veteran submitted a Notice of Disagreement.  He stated that his doctor at the VAMC in Ashville told him that degenerative joint disease does not get better.  He also stated that when he turns his head, he can hear a sound that sounds like sandpaper and he cannot lean his head back.  He also stated that when he leans back to read a newspaper or computer screen that his head begins to "pound." 

A January 2010 MRI showed multilevel moderately severe degenerative disc disease and degenerative facet disease.  There was some progression of the disease at C5/6 and C6/7 with central canal stenosis.  In January 2010, the Veteran also complained of neck pain and limited motion at the VAMC.  The clinician noted the Veteran demonstrated limited right and left rotation of the cervical spine, as well as limited flexion and very limited extension.  He could not flex within a full hand width distance from his chest and had very limited extension of the cervical spine.  The Veteran complained that he had progressively worsening symptoms.  He stated that any time he changed a light bulb or did any overhead work he would feel very weak throughout his lower body to the point where he has to sit down a couple of hours.  He stated he was considering surgery for his spinal cord impingement at C7.

In February 2010, the Veteran was seen at the VAMC, but neck range of motion was not tested.  He stated that activities involving extension of the neck such as working on a ceiling fan or forward gazing caused instant weakness of his arms and legs and a feeling of dizziness and that he has to sit.  

In November 2010, the Veteran was seen for another VA examination to determine the current severity of his cervical spine disability.  The examiner noted that the Veteran reported progressive pain and stiffness with limited range of motion and has been found to have significant degenerative disease.  The Veteran was awaiting a surgery for his neck.  He reported severe flare ups two times per week lasting 30-45 minutes precipitated by extended positioning of the neck in extension.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  He reported pain that was sharp, moderate, near constant, and daily.  The examiner noted the Veteran's posture was normal, and he had no abnormal spinal curvatures, but he had an antalgic gait and right side spasming of the cervical sacrospinalis.  He also presented with guarding, pain on motion, and tenderness.  These symptoms, the examiner noted; however, were not responsible for the abnormal gait.  For range of motion, flexion was to 20 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; left lateral rotation to 45 degrees; right lateral flexion to 30 degrees and right lateral rotation to 45 degrees.  There was additional evidence of pain following repetitive motion and additional limitation of motion leading to extension of only 25 degrees.  

The examiner noted effects on occupational activities included decreased manual dexterity; problems with lifting or carrying; difficulty reaching; lack of stamina; weakness or fatigue; and decreased strength.  Regarding daily activities, the examiner noted the effect of his disability on his chores, recreation, and dressing was severe; the effect on shopping, bathing, toileting and driving was moderate, and the effect on traveling, feeding, and grooming was mild.  He was prevented from playing sports by his disability.  

Following the November 9, 2010 examination, the RO reinstated the Veteran's 20 percent rating effective the date of the examination.  

Having reviewed the record, the Board finds that the RO's decision to reduce the disability rating assigned for the Veteran's neck disability from May 1, 2009 through November 9, 2010 was proper.  The objective evidence of record indicates a material improvement in the Veteran's disability during that period.  Specifically, the evidence from the 2007 VA examination shows an improvement in flexion from 20 degrees on repetitive testing during the last examination in 2006, to 55 degrees on repetitive testing in 2007, which is in fact greater than normal range of motion.  Thus, the basis for the 20 percent rating under Diagnostic Code 5242, i.e. forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, were not shown to be present at the time of the 2007 VA examination. 

The Board has considered whether the Veteran's neck symptoms otherwise met the criteria for a 20 percent rating.  As outlined above, the Veteran's observed range of motion at the time of the VA examination would not warrant a 20 percent rating as his combined range of motion was 238 degrees.  In addition, there is no showing of ankylosis, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  The examiner also noted he had no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Thus, the higher evaluation is not warranted.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2014). 

The Board has considered the Veteran's functional loss, as the medical evidence shows that the Veteran complained of fatigue, decreased motion, stiffness, weakness and pain upon examination in 2007.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, however, the reduced 10 percent rating fully contemplates and compensates the Veteran for his functional loss.  Even accounting for these symptoms would not warrant a 20 percent rating.  Furthermore at that point the Veteran did not display pain on motion during the examination or decreased range of motion upon repetition.  

As to the neurological manifestations, the Veteran is currently in receipt of a separate rating for cervical radiculopathy, which is not currently on appeal before the Board.  He also did not have any other neurological abnormalities or findings related to a cervical spine including bowel or bladder disabilities.  Therefore, no rating based upon neurological manifestations is warranted.  

In summary, the Board finds that the reduction from 20 percent to 10 percent for a cervical spine disability starting May 1, 2009 was proper based on the November 2007 VA examination.   

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Here, the Board has considered the post-reduction evidence through November 2010, when the 20 percent rating was restored.  Furthermore, consideration of analysis of whether material improvement found will be maintained under the ordinary conditions of life must still be conducted over that time period must be conducted.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown , 5 Vet. App. 413 (1993).  The evidence shows that while the Veteran complained throughout the appeal period of progressively worse symptoms, including difficulty completing tasks that involved him reaching overhead, such as changing lightbulbs and working with ceiling fans, the 2007 examination demonstrated "considerable improvements" in range of motion.  While VAMC clinician in January 2010 noted "limited" range of motion measurements, actual range of motion testing numbers were not taken.  Finally, in comparison to the November 2010 examination which led to the reinstatement of a 20 percent rating, the Veteran's 2007 examination showed that his disability had only a mild to moderate effect on some daily activities, whereas by 2010 it had had severe and sometimes completely prohibitive effect on his daily activities.  Therefore, a material improvement was shown until November 2010.   

In summary, the Board finds that the RO complied with the procedural requirements for reducing the Veteran's rating for his neck disability and concludes that the reduction from a 20 percent rating to a 10 percent rating effective from May 1, 2009 to November 9, 2010 was warranted.  For the reasons stated, the Board finds that the rating reduction at issue was proper.  Accordingly, the benefit of the doubt doctrine is not for application.


ORDER

The reduction from 20 percent to 10 percent for a service-connected cervical spine disability, effective from May 1, 2009 to November 9, 2010, was proper



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


